Case 1:18-cV-09973-RA Document 16 Filed 03/28/19

ZEICHNER ELLl\/IAN & KRAUSE LLP
1211AVENUE oF THE AMER!cAs
NEW YoRK, NEW YoRK10036
(212) 223-0400
FAX; (212) 753-0396

www.zeklaw.com

DIRECT DIAL

(212) 826~5357
bgoodman@zeklaw.com

March 28, 2019

BY ECF

Honorable Ronnie Abrams

United States District Judge

Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 1506

New York, NeW York 10007

Citibank, N.A. v. Law Offices of Rachel Zamata

Case No. 18 CV 9973 (RA)

Dear Judge Abrams,

Page 1 of 1

35 MAsoN sTREBr
GREENWICH, cr 06830
(203) 622-0900
FAX; (203) 862-9889

 

103 EISENHOWER PARKWAY
ROSELAND, NJ 07068

(973) 618-9100
FAX; (973) 364-9960

We are counsel to plaintiff Citibank, N.A. By his letter from earlier
today, Defendant’s counsel asks this Court to “reject” Citibank’s reasonable request to
set a summary judgment motion briefing schedule because Defendant “never conceded
that the [Counterfeit Check] is counterfeit.” We respectfully submit that counsel’s letter
is a transparent attempt to manufacture an issue that does not exist. Whether the
Counterfeit Check Was, in fact, counterfeit is not a triable issue of material fact. Rather,
all that is material is that Royal Bank dishonored the Counterfeit Check, and Citibank
did not receive final payment Defendant does not, and cannot, dispute this, Thus,
pursuant to both controlling law and contract, Defendant is unquestionably liable to
Citibank for the resulting Overdraft. Accordingly, Citibank’s proposed summary

judgment motion is ripe for adjudication

Res ectfully,

 
  

ce S. Goodman
BSG

cc: A. Michael Furman, Esq. (by ECF)

